Citation Nr: 1311663	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  08-09 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for fibromyalgia, to include as secondary to a service-connected disability.

6.  Entitlement to an initial compensable rating for sebhorreic dermatitis.

7.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, August 2008, and May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas, and St. Petersburg, Florida.  During the appeal period, the Veteran moved, and jurisdiction has been transferred to the St. Petersburg RO.

In the September 2007 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating and denied service connection for hepatitis C.  The Veteran submitted a notice of disagreement for a higher initial rating for PTSD in November 2007 and also requested reconsideration of his claim for service connection for hepatitis C.  A statement of the case in connection with the claim for increase was issued in March 2008, and the Veteran submitted a substantive appeal that same month.

In the August 2008 rating decision, the RO granted service connection for seborrheic dermatitis and assigned a noncompensable rating.  It also denied service connection for headaches, sleep apnea and hypertension, and continued the denial of service connection for hepatitis C.  The Veteran submitted a notice of disagreement as to all of these issues in December 2008, and a statement of the case was issued in November 2009.  The Veteran perfected his appeal for each of these claims in November 2009.  (The Board notes that in the August 2008 rating decision, the RO also service connection for a gastrointestinal disorder and peripheral neuropathy of the right and left upper extremities; however, after the issuance of the November 2009 statement of the case, the Veteran stated he no longer wanted to appeal these issues.  See November 25, 2009, submission.)

In the May 2010 rating decision, the RO denied service connection for fibromyalgia.  The Veteran submitted a notice of disagreement in July 2010, and a statement of the case was issued in December 2011.  The Veteran then perfected his appeal in January 2012.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  The records in Virtual VA are duplicates of evidence in the claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted for each of the claims on appeal, which is explained below.

Hepatitis C

The Veteran claims he developed hepatitis C from exposure to blood in service.  VA provided the Veteran with a VA examination in connection with this claim in June 2008.  The examiner diagnosed hepatitis C, and made a finding there were no residuals from the diagnosis.  The examiner did not address the question of whether hepatitis C was incurred in service.  Thus, the Board finds that a remand is warranted to have the examiner address the etiology issue.

The Veteran has alleged several in-service risk factors as being the cause of his hepatitis C.  Following VA's January 2007 request regarding risk factors, the Veteran wrote that he had two tattoos removed during service, which he estimated occurred in 1970.  See VA Form 21-4138, Statement in Support of Claim, dated February 2007.  In an October 2007 VA Form 21-4138, the Veteran reported he may have contracted hepatitis C "due to a great deal of blood exposure during my service in Vietnam."  The Veteran reported that many of the soldiers in his command were killed or wounded and that he attended to them.  In the June 2008 examination report, however, the examiner wrote, "There were no risk factors except he did have tattoos in the United States, no alcohol abuse, no transfusions."  Thus, the examiner did not take into consideration the Veteran's allegation of blood exposure in combat.  

Additionally, the risk factors reported by the June 2008 examiner are inaccurate, as the evidence shows the Veteran did, in fact, abuse alcohol, as reported by him to VA medical personnel.  See January 2007 psychosocial assessment.  There was no notation by the June 2008 examiner that the Veteran had used drugs intravenously, which is also shown in the VA treatment records.  See January 2007 psychosocial assessment.  Additionally, the Veteran's attorney subsequently alleged risk factors of vaccinations and the use of air guns.  See October 2012 letter (the Veteran has not made such allegations).  The Board finds that in seeking a medical nexus opinion, the examiner should be informed of all hepatitis risk factors, which the Board will lay out below so that the examiner can make an informed opinion regarding the etiology of the disease.

Headaches

The Veteran has claimed service connection for headaches on a direct basis and as secondary to a service-connected disability, to include medication he takes for a service-connected disability.  In the June 2008 VA examination report, the examiner diagnosed tension headaches and stated that the headaches were stress-type headaches and not migraines.  The examiner noted that the Veteran had headaches while receiving treatment for hepatitis C, but found that the headaches were less likely than not related to hepatitis C and more likely than not "related to stress."

It is unclear if the examiner was attributing the headaches to stress overall or possibly the service-connected PTSD.  Thus, the Board finds that a more detailed opinion should be obtained.

Sleep Apnea

The Veteran has claimed service connection for sleep apnea on a direct basis and as secondary to PTSD.  The Veteran has been diagnosed with moderate sleep apnea.  VA sought an opinion in June 2008 regarding the Veteran's sleep complaints, and the examiner made the following conclusion:

It is more likely than not that the [V]eteran[']s reported sleep problems reflect a combination of PTSD/depressive symptomatology (previously diagnosed and service connected) and sleep apnea.  His symptoms do not warrant a separate sleep disorder diagnosis at this time.

The medical opinion did not address the likely etiology of the diagnosed sleep apnea.  Thus, a remand is warranted for a clarifying medical opinion.

Hypertension

The Veteran has alleged he has hypertension possibly secondary to diabetes mellitus.  In the June 2008 VA examination report, the examiner concluded that, "Hypertension is less likely than not related to diabetes mellitus since it preceded diabetes anyway."  This medical opinion does not take into account of whether diabetes mellitus aggravates hypertension.  Thus, a remand is warranted for an examiner to address the issue of aggravation.  


Fibromyalgia

The Veteran has claimed service connection for fibromyalgia on a direct basis and as secondary to PTSD.  In a May 2010 VA examination report, the examiner provided the following medical opinion:

It is my opinion the [V]eteran's fibromyalgia is more related to chronic active hepatitis C and not related to the [V]eteran's PTSD.  Persons have fibromyalgia without having PTSD.  Persons have PTSD without having fibromyalgia.  Fibromyalgia is more likely related to chronic active hepatitis C and not related to PTSD.

This opinion poses two problems.  One, at this time, the issue of whether hepatitis C was incurred in service is pending and thus the Board cannot make a decision about fibromyalgia on this basis at this time.  Two, the examiner did not address the question of whether fibromyalgia is due to or aggravated by the PTSD.  The Veteran has submitted an article from the Internet, entitled "Fibromyalgia linked to PTSD but not major depression."  The Board finds that the claim must be remanded for an examiner to address the issue of secondary service connection and PTSD.

Sebhorreic dermatitis

In the August 2008 rating decision, the RO awarded service connection for sebhorreic dermatitis and assigned a noncompensable rating under Diagnostic Code 7806.  The criteria described under that Diagnostic Code address the percentage of the body that the skin disorder covers, either based on the "entire body" or "exposed areas."  In the June 2008 VA examination report, the examiner stated that the Veteran had redness in both eyebrows, on the bridge of his nose, and on the inner cheeks near the nose.  The Board finds that while the examiner described the location of where sebhorreic dermatitis was demonstrated, the examiner did not provide a description of the percentage of the "entire body" and "exposed areas."  In other words, the Board finds it cannot make an informed decision regarding the percentage of the body, whether considering the entire body or the exposed areas, that are covered by the service-connected sebhorreic dermatitis.  Thus, a remand is warranted so that the examiner can estimate the percent of the body affected by sebhorreic dermatitis.

PTSD

The last supplemental statement of the case issued in connection with this claim was in November 2009.  Additional VA treatment records have been received, which are relevant to this claim, as they address psychiatric symptoms.  Also, in July 2011 and December 2011 VA treatment record, the examiner noted that the Veteran reported "his psychiatrist in Athens, GA will continue to see him for mental health needs."  Thus, there are outstanding relevant medical records that are not associated with the claims file.  It is unclear whether these records are private or VA.  The RO should seek clarification from the Veteran and obtain the records.  

Finally, the most recent VA treatment records are dated in December 2011.  The RO should obtain all treatment records since that time and associate them with the claims file.

While the Board is ordering examinations for most of the issues being remanded, the RO may have the same examiner provide multiple opinions.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him for the name and address of the psychiatrist in Athens, Georgia, who is treating the Veteran for mental health and obtain those records.  

2.  Obtain the VA treatment records since December 2011.

2.  Schedule the Veteran for a VA examination in connection with his claim for service connection for hepatitis C.  The claims file should be made available to the examiner for review in connection with the examination.  The examiner is informed that the Veteran served on active duty from January 1965 to August 1975.  The Veteran has provided inconsistent facts regarding his alcohol and drug usage, and the Board finds that these are the hepatitis risk factors that should be considered by the examiner:
* Vaccinations in service.
* Use of air guns in service.
* Possible exposure to blood in service while in combat (Veteran was not a medical corpsman).
* Dermabrasion in service-tattoos were removed.
* Alcohol use prior to service, during service, and after service.  In a January 24, 2007, VA psychosocial assessment, the Veteran reported continuous alcohol use from 16 years old (1963) to July 1995.  He reported having 20 mixed drinks a day, plus 4 to 6 beers daily.  
* Heroin use after service from 1980 to 1984.  He reported snorting bags two times a week and using it intravenously for 2 weeks, daily.  See January 24, 2007, VA psychosocial assessment under "Heroin/Opiates/Methadone."
* Crack/Cocaine after service from 1978 to 1995 through snorting, intravenously, and smoking.  See January 24, 2007, VA psychosocial assessment under "Crack/Cocaine." 
* Hallucinogens during service through snorting for two weeks, daily.  See January 24, 2007, VA psychosocial assessment under "Hallucinogens."

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that hepatitis C is causally related to the Veteran's service (the in-service risk factors are reported above).  A rationale should be provided.

3.  Schedule the Veteran for a VA examination in connection with the claim for service connection for headaches.  The claims file should be made available to the examiner for review in connection with the examination.  The examiner is informed that the Veteran is service connected for PTSD, diabetes mellitus and sebhorreic dermatitis.  The examiner is asked to answer the following questions:

(i) Is it at least as likely as not (a 50% or higher degree of probability) that headaches are causally related to the Veteran's service?  

(ii) If the answer to (i) is negative, is it at least as likely as not (a 50% or higher degree of probability) that headaches are due to PTSD, diabetes mellitus and/or sebhorreic dermatitis or medication the Veteran is taking for one or more of these disabilities?

(iii) If the answer to (ii) is negative, is it at least as likely as not (a 50% or higher degree of probability) that headaches are permanently aggravated by PTSD, diabetes mellitus and/or sebhorreic dermatitis or medication he is taking for one or more of these disabilities?

A rationale should be provided for each question.

4.  Schedule the Veteran for a VA examination in connection with the claim for service connection for sleep apnea.  The claims file should be made available to the examiner for review in connection with the examination.  The examiner is informed that the Veteran is service connected for PTSD.  The examiner is asked to answer the following questions:

(i) Is it at least as likely as not (a 50% or higher degree of probability) that sleep apnea is causally related to the Veteran's service?  

(ii) If the answer to (i) is negative, is it at least as likely as not (a 50% or higher degree of probability) that sleep apnea is due to PTSD?

(iii) If the answer to (ii) is negative, is it at least as likely as not (a 50% or higher degree of probability) that sleep apnea is permanently aggravated by PTSD?

A rationale should be provided for each question.

5.  Schedule the Veteran for a VA examination in connection with the claim for service connection for hypertension.  The claims file should be made available to the examiner for review in connection with the examination.  The examiner is informed that the Veteran is service connected for diabetes mellitus.  The examiner is asked to answer the following questions:

(i) Is it at least as likely as not (a 50% or higher degree of probability) that hypertension is due to diabetes mellitus? 

(ii) If the answer to (i) is negative, is it at least as likely as not (a 50% or higher degree of probability) that hypertension is permanently aggravated by diabetes mellitus?

A rationale should be provided for each question.

6.  Schedule the Veteran for a VA examination in connection with the claim for service connection for fibromyalgia.  The claims file should be made available to the examiner for review in connection with the examination.  The examiner is informed that the Veteran is service connected for PTSD.  The examiner is asked to answer the following questions:

(i) Is it at least as likely as not (a 50% or higher degree of probability) that fibromyalgia is due to PTSD?  There is an article in Volume 3 of the claims file that addresses this issue?  

(ii) If the answer to (i) is negative, is it at least as likely as not (a 50% or higher degree of probability) that fibromyalgia is permanently aggravated by PTSD?

A rationale should be provided for each question.

7.  Schedule the Veteran for a VA examination in connection with the claim for increase for sebhorreic dermatitis.  The claims file should be made available to the examiner for review in connection with the examination.  All testing and evaluation needed to make this determination should be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner is to specifically comment as to the following:

(i) The percent of the entire body affected by sebhorreic dermatitis.

(ii) The percent of the exposed areas of the body affected by affected by dermatitis.

(iii) The degree to which dermatitis requires systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such therapy in a 12 month period, if applicable. 

A rationale should be provided for each question.

8.  In the interest of avoiding further remand, the RO should review the examination reports to ensure that they are responsive to the remand directives.

9.  After completion of the above, the RO should review the expanded record and determine if the claims that have been remanded may be granted.  To the extent that this does not result in a full grant of all benefits sought, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

